Citation Nr: 0609585	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-28 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel



REMAND

The veteran served on active duty from October 1961 to 
September 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A medical examination is necessary if there is competent lay 
or medical evidence that a current disability exists, that 
the veteran suffered an event, injury, or disease in service, 
and that the claimed disability may be associated with the 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4).  Here, a September 2003 audiologist's report 
contains test results that meet the VA requirements for a 
hearing disability under 38 C.F.R. § 3.385 and indicates that 
current hearing loss is consistent with his history of noise 
exposure.  The veteran claims he was exposed to loud noise in 
an artillery unit during active service.  An examination that 
meets the requirements of 38 C.F.R. § 4.85(a) should be 
scheduled.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claims.  38 C.F.R. § 3.655.  

The record lacks specificity regarding the circumstances 
during service that might have caused a hearing loss or 
tinnitus.  There is no detail about any particular events 
that exposed the veteran to noise, what noises he was exposed 
to, the duration of the noise exposure, how frequently he was 
exposed, and what a person with a military occupational 
specialty of supply clerk would have been doing to be exposed 
to harmful artillery noise.  Moreover, there is nothing in 
the record about any exposure to noise that the veteran might 
have had since his discharge from active service.  A detailed 
account of the veteran's history of noise exposure needs to 
be obtained.  

The July 2003 letter from the RO that described the evidence 
needed to establish a claim did not specifically ask the 
veteran to supply any evidence in his possession to the RO, 
pursuant to 38 C.F.R. § 3.159(b).  Nor did it address what 
evidence was needed with respect to the rating schedule for 
hearing loss and tinnitus disabilities and the effective date 
of a rating.  See Dingess v. Nicholson, Nos. 01-1917, 
02-1506, 2006 WL 519755 (Ct. Vet. App. March 3, 2006) (since 
the degree of disability and effective date of the disability 
are part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C., for the 
following actions:

1.  Inform the veteran of the evidence 
needed to meet the disability rating 
criteria for service-connected hearing 
loss and the evidence needed to establish 
the proper effective date of service 
connection.  

2.  Ask the veteran to provide VA with 
any evidence--lay or medical--that he has 
in his possession that is relevant to the 
claim.  If he desires assistance in 
obtaining any records, he should ask for 
assistance; he also should provide 
information and records-release 
authorization as appropriate to permit VA 
to obtain them directly on his behalf.  
Associate any records obtained with the 
claims folder.  

3.  Thereafter, schedule the veteran for 
an examination for the purposes of 
determining whether the veteran (a) meets 
the criteria in each ear for a hearing 
loss disability and, if so, whether such 
disability is related to his active 
military service; and (b) meets the 
criteria for tinnitus disability and, if 
so, whether such disability is related to 
his active military service.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner for review.  A thorough 
history of noise exposure should be 
obtained.  The examiner should provide 
the following findings and opinions, and 
explain the basis for those opinions:

a.  For each ear, if a hearing loss 
disability (per VA standards) 
exists, the examiner should provide 
an opinion as to whether, in light 
of the veteran's reported noise 
exposure, it is at least as likely 
as not (probability of 50 percent or 
greater) that the hearing loss 
disability is related to an event, 
injury, or disease incurred in, or 
aggravated by, active service; and 

b.  If a tinnitus disability exists, 
the examiner should provide an 
opinion as to whether, in light of 
the veteran's reported noise 
exposure, it is at least as likely 
as not (probability of 50 percent or 
greater) that the tinnitus is 
related to an event, injury, or 
disease incurred in, or aggravated 
by, active service. 

4. Then, readjudicate the hearing loss 
and tinnitus claims in light of any 
additional evidence obtained.  If any 
sought benefit is denied, issue the 
veteran a Supplemental Statement of the 
Case.  After the veteran has been given 
an opportunity to respond to the SSOC, 
the claims file should be returned to 
this Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

